DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 20, 2020.  These drawings are acceptable.

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on August 28, 2020.


Allowable Subject Matter
Claims 1 – 8 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claim 1 is considered novel and unobvious in view of the prior art of record. The DC circuit breaker art is a crowded art and many of the claimed components of the combination found within independent claim 1 can be found in the prior art, but the connection between the second semiconductor circuit arrangement and the bypass switch excitation coil is novel and unobvious in view of the prior art of record. The closest prior art is considered Niehoff (US 9,947,496 B2), Chung (US 2003/0193770 A1), and Askan (US 2019/0229525 A1). Regarding to claim 1, Niehoff teaches a circuit breaker with hybrid switch (Fig. 1), comprising: a first current section (Lin, Lout – Fig. 1) of a first supply terminal (Lin – Fig. 1) of the 

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a second semiconductor circuit arrangement configured to be actuated by the electronic control unit, which second semiconductor circuit arrangement is connected to the bypass switch excitation coil by circuitry in order to actuate the second semiconductor circuit arrangement, wherein at least one terminal of the second semiconductor circuit arrangement is directly connected to the second supply terminal by circuitry.”
Claims 2 – 8 are allowable due to their dependence on the allowable claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836